AO 106 (Rev. 04/10) Application for a Search Warrant



                                       United States District CouRr i — —
                                                                DI5T«iCT court of GUAM
                                                                     for the

                                                                District of Guam                                       2018

               In the Matter of the Search of
                                                                                                    jBANNE
         (Briefly describe the property to be searched
          or identify the person by name and address)                              Case No.              ^
  Unnumbered Dwelling on Arora Street Off of Swamp
      Road. Dededo, Guam (See Attachment A)                                                      1 9 - 0003 3
                                             APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identify the person or describe the
                                   i&ora^Street Off of Swamp Road. Dededo. Guam. Property is further described in
  Attachment A.

located in the                                    District of              Guam                , there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B which is incorporated herein.


          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                 sf evidence ofacrime;
                 isT contraband, fruits ofcrime, or other items illegally possessed;
                 sf property designed for use, intended for use, or used in committing acrime;
                 • a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

               Code Section                                                        Offense Description
        18 U.S.C. Sections 922(g)(1)               Felon in Possession of a Firearm; Drug User in Possession of a Firearm
        and 922(g)(3)


          The application is based on these facts:



           fif Continued onthe attached sheet.
           •    Delayed notice of    _ days (give exact ending date if more than 30 days: _                            ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              Applicant's signature

                                                                                    JOSHUA SHERMAN, Special Agent, ATP
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


Date:             ^
                                                                                                Judge's signatun

City and state: Hagatna. Guam                                              JOAQUIN V.E. MANIBUSAN. JR., U.ST^gistrate Judge
                                                                                              Printed name and title

                                                            ORIGINAL
                          Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 1 of 11
                                 AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT



             I, Joshua Sherman, being duly sworn on oath, hereby depose and state as follows:
                           INTRODUCTION AND BACKGROUND

        1.      I, Joshua Sherman, being duly sworn, state that I am a Special Agent ("SA") of

the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). I have been so employed

since 2009 and I am currently assigned to the Guam Field Office of the Seattle Field Division. I

have a Bachelor's Degree in Criminal Justice and History from the University ofNorth Carolina

at Charlotte. I previously served as a police officer and detective for approximately two years at

the Jacksonville Police Department in Jacksonville, NC. I subsequently served as a Special

Agent with the North Carolina State Bureau of Investigation for approximately one year. During

the course of my career, I have conducted numerous and varied criminal investigations, attended

hundreds of hours of training, and testified in court at the federal, state, and local level. I am a

graduate of the Criminal Investigators Training Program at the Federal Law Enforcement

Training Center and the ATF SpecialAgent Basic Training at the ATF National Academyin

Glynco, GA.

       2.       My duties as a SA with ATF include investigating criminal violations of federal

law of Titles 18,21, and others—specifically including, but not limited to, violations of 18

U.S.C. §§ 922(g)(1) and 922(g)(3).

        3.       I have also participated in undercover investigations involving the purchase of

firearms and controlled substances, assisted in the execution of both state and federal search

warrants relating to firearms and controlled substances and have conducted numerous

surveillances and controlled deliveries in connection with narcotics investigations.




             Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 2 of 11
        4.      I am aware based on my personal training and experience that criminals often use

cellular phones to communicateinstructions, plans and intentions to their criminal associates and

to report on the progress of their criminal activities, and save the names and telephone numbers

of these criminal associates as "contacts" on their cellular telephones or other electronic devices.

I am aware that evidence of these instructions, plans, intentions, reports and general discussions

of criminal activity are sent or received in the form of text messages, incoming and outgoing call

histories or voice messages left in personal voice mail system. I am familiar with the methods in

which text messages are sent and received and know that third party phone applications, most

commonly referred to as "Apps," are widely used.

        5.       I am also aware that these new "Apps" allow narcotics traffickers and smugglers

to conduct financial transactions on their cellular telephones or other electronic devices via

individual financial institution "Apps" to transfer money suspected to be the proceeds from the

sale of illegal narcotics from one account to another without ever having to enter a physical

location of that financial institution.


        6.      I am aware that cellular and electronic devices have the capability to store

extensive financial records or information to include but not limited to, bank and credit card

information, account information and other financial records. This capability allows narcotics

traffickers to maintain their anonymity and lessen the likelihood of being discovered by law

enforcement personnel.

        7.       I am aware that cellular and electronic devices have the capability to show and

retain information regarding the ownership of the device, when files and additional information

was created, edited or deleted, such as logs, registry entries, configuration files, usemames and




             Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 3 of 11
passwords, documents, browsing history, user profiles, email contacts, "chat and instant

messaging logs, photographs and correspondence.

       8.       The information contained within this affidavit is based upon my personal

observations, training, and on information related to me by other law enforcement officers and

investigators as set forth more fully herein. This affidavit is intended to show only that there is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter. I have set forth only the facts that I believe are necessary to establish probable

cause to believe that evidence, fhiits, and instrumentalities of the violations of 18 U.S.C. §§

922(g)(1), Felon in Possession of a Firearm, and 922(g)(3) Drug User or Addict in Possession of

a Firearm, are located within the location described below.

       9.       I am submitting this Affidavit under Rule 41 of the Federal Rules of Criminal

Procedure in support of an Application for a search warrant authorizing the search of an

unnumbered residence located on Arora Street off of Swamp Road in Dededo, Guam,

further described in Attachment A. I believe that evidence and instrumentalities, more

particularly described in Attachment B, which is attached hereto and incorporated herein, will be

found during the search of the residence.

        10.     I am requesting the authorization to search the premises believed to be under the

access and control of Charles Elmer SCHARFFII.


       11.      The purpose of this application is to search for and seize evidence, more

particularly described in Attachment B hereto of violations 18 U.S.C. § 922(g)(1) and 922(g)(3).

       12.      This affidavit is being filed based on personal knowledge, personal observations

of and discussions with other federal agents, law enforcement officers, interviews with

witnesses, information received from Task Force Officers (TFOs) and review of government




              Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 4 of 11
records. This affidavit is intended to support probable cause but is not intended to convey all the

facts of the entire investigation. This affidavit is intendedto show only that there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge about this

matter. I have set forth only the facts that I believe are necessary to establish probable cause to

believe that evidence, fruits, and instrumentalities ofthe violations of 18 U.S.C. §§ 922(g)(1) and

922(g)(3) are located within the residence described herein.

        13.     I know from training, experience, and discussions with other law enforcement

officers that users and distributors of controlled substances often keep records, photographs,

audio/video recordings, items which communicate information that relate to the transportation,

purchasing, and distributionof controlledsubstances. These records and informationare often

kept on smart phones, cell phones, laptops, desktop computers, tablets. Cloud, and other

electronic devices. I know narcotic traffickers and users also keep packaging materials, digital

scales, and other drug paraphernalia.

        14.     I know that individuals committing criminal violations that possess firearms will

maintain those firearms under their control and custody. The most common of these areas would

be their residences and/or vehicles. I know that firearms are durable and not disposed of on a

routine basis and can be hidden within structures or buried or hidden inside of or nearby a

properties' curtilage. I also know that firearms are difficult to acquire for prohibited person(s)

and it is common for them to maintain those firearms for years at a time.

        15.     I know that individuals involved in criminal activity that use and distribute

firearms to other associates often have ammunition and documents related to these firearms. It is

common that even after firearms have been removed, ammunition for these firearms remain

where the firearms were kept. I have seen where evidence that firearms had been possessed.




              Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 5 of 11
such as accessories to include holsters, magazines, cases (which may include serial numbers of

firearms and allow the firearms to be traced), photographs of suspects possessing firearms,

ledgers showing the purchaseand sale of firearms have been left behind even after the firearms

were removed or hidden.


       16.     Your affiant also knows from experience that there are no traditional commercial

firearm or ammunition manufacturers on the island of Guam and any firearm or ammunition

found on Guam would most likely have affected interstate commerce.

                                  DETAILS OF INVESTIGATION


       17.     On May 3, 2019, Charles Elmer SCHARFFII ("SCHARFF") was arrested by the

Guam Marshals for an outstanding Superior Court of Guam bench warrant (CF 0726-16).

SCHARFF was arrested at an unnumbered residence located on Arora Street off of Swamp Road

in Dededo, Guam. During SCHARFF's arrest. Marshals recovered a firearm in SCHARFF's

possession. ATF agents were notified of the incident and responded to the residence.

       18.     Upon arrival, your affiant advised SCHARFF of his MirandaRights which he

waived and willingly spoke with investigators. SCHARFF admittedto possessingthe firearm

which he described as a Smith and Wesson pistol. SCHARFF admitted that he possessed the

firearm in a holster on his hip. SCHARFF also admitted to being a felon and knew he was

prohibited from possessing firearms.

       19.     SCHARFF also admitted to your affiant that he smoked methamphetamine on a

regular basis and smoked methamphetamine as recently as the previous day. SCHARFF stated

that he had been staying at the residence for approximately four days and resided within the

bedroom where he was taken into custody by the Marshals. SCHARFF also indicated he had




             Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 6 of 11
driven the vehicle described in this affidavit, a 1997 white in color Toyota Camry bearing Guam

license plate 3569, to the residence. The vehicle is registered to Gloria Sangalang.

       20.        Agents observed the firearm recovered from SCHARFF to be a Smith and

Wesson .45 caliber pistol.

       21.        Your affiant conduted a cursory review of SCHARFF's N.C.I.C. criminal history

which I believe reveal a felony conviction in the Superior Court of Guam in 2001 (Criminal

Felony CF44-01) resulting in a sentence of three years at the Department of Corrections.

                                                CONCLUSION


       22.        Based on the foregoing, there is probable cause to believe that the following items

may be located at the premises, namely an unnumbered residence located on Arora Street off of

Swamp Road in Dededo, Guam, in the Judicial District of Guam:

             a.   Firearms and Ammunition, including accessories (holster, magazine, cases)

             b.   Controlled substances, in particular but not limited to: methamphetamine or other

                  derivative thereof.


             c. Drug Paraphemalia including but not limited to: pipes, alligator clips, cigarette

                  rolling paper, clear plastic re-sealable bags, plastic straws and any other device

                  used to assist in the smoking of controlled substances.

             d. Methamphetamine manufacturing processing and distribution equipment such as

                  scales, cutting devices, cutting materials, and packaging materials, and other

                  devices used for the preparation, sale, and administration of said drugs.

             e. Written records and document or scratch sheets (Ledgers) in regards to processing

                  and distribution of methamphetamine or any other controlled substances.




              Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 7 of 11
             f. Telephones (Cellular Phones, Smart Phones, and the like) and address books or

                  papers that reflect names, addresses, and/or telephone numbers oftheir associates

                  in dealing illegal controlled substances and persons or entities from whom

                  proceeds of drug transactions or other items of value have been obtained and in

                  what manner said proceeds are presently maintained.

             g. Photographs of individuals, properties, and illicit controlled substances.

                  Computers, hard drives, flash drives, SD Cards, Sim Cards, any and all media

                  storage devices, which may have ledgers, information pertaining to drug

                  trafficking and/or illegal firearms possession.

             h. Indicia of control of the premises, to include records that establish the persons

                  who have control, possession, custody or dominion over the property searched

                  and from which evidence is seized, such as: personal mail, check books, personal

                  identification, notes, other correspondence, utility bills, rent receipts, payment

                  receipts, financial documents, keys, photographs, leases, mortgage bills, and

                  vehicle registration information or ownership warranties, clothing, and telephone

                  answering machine introductions.

             i. Books, records, receipts, notes, ledgers and other papers relating to the

                  transportation, ordering, purchase, distribution, sale and possession of firearms,

                  ammunition, methamphetamine

             j.   Financial records, invoices, and/or receipts relating to the acquisition and

                  disposition of firearms.

       23.        WHEREFORE, based upon the information contained herein, there is probable

cause to believe that on the property described in paragraph 9 are evidence and instrumentalities




              Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 8 of 11
of criminal offenses against the United States, to wit; violations of 18 U.S.C. §§ 922(g)(1) and

922(g)(3).

       FURTHER AFFIANT SAYETH NAUGHT




                                                     Joshua Sherman
                                                     Special Agent
                                                     ATF




             Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 9 of 11
                                 ATTACHMENT A


                        Description of Property to be Searched



An unnumbered single story concrete dwelling with a rusted tin roof located on Arora Street
off of Swamp Road in Dededo, Guam (photograph attached).




      Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 10 of 11
                                   ATTACHMENT B


                           Description of Property to be seized

1. Firearms and Ammunition including accessories (holster, magazine, cases)
2. Controlled substances, in particular but not limited to: methamphetamine or other
   derivative thereof.

3. Drug Paraphernalia including but not limited to: pipes, alligator clips, cigarette rolling
   paper, clear plastic re-sealable bags, plastic straws and any other device used to assist in
   the smoking of controlled substances.
4. Methamphetamine manufacturing processing and distribution equipment such as scales,
   cutting devices, cutting materials, and packaging materials, and other devices used for the
   preparation, sale, and administration of said drugs.
5. Written records and document or scratch sheets (Ledgers) in regards to processing and
   distribution of methamphetamine or any other controlled substances.
6. Telephones (Cellular Phones, Smart Phones, and the like) and address books or papers
   that reflect names, addresses, and/or telephone numbers of their associates in dealing
   illegal controlled substances and persons or entities from whom proceeds of drug
   transactions or other items of value have been obtained and in what manner said proceeds
   are presently maintained.
7. Photographs of individuals, properties, and illicit controlled substances. Computers, hard
   drives, flash drives, SD Cards, Sim Cards, any and all media storage devices, which may
   have ledgers, information pertaining to drug trafficking and/or illegal firearms
   possession.
8. Indicia of control of the premises, to include records that establish the persons who have
   control, possession, custody or dominion over the property searched and from which
   evidence is seized, such as: personal mail, check books, personal identification, notes, other
   correspondence, utility bills, rent receipts, payment receipts, financial documents, keys,
   photographs, leases, mortgage bills, and vehicle registration information or ownership
   warranties, clothing, and telephone answering machine introductions.
9. Books, records, receipts, notes, ledgers and other papers relating to the transportation,
   ordering, purchase, distribution, sale and possession of firearms, ammunition,
   methamphetamine
10. Financial records, invoices, and/or receipts relating to the acquisition and disposition of
   firearms.




                                             10




        Case 1:19-mj-00033 Document 1 Filed 05/03/19 Page 11 of 11
